Johnston, C. J.
(dissenting) : In my view, the statute applies to all misrepresentations made in securing a policy of insurance, except those which the statute itself specifically takes out of its operation. By its terms no misrepresentation made to obtain a policy is material unless the matters misrepresented have actually contributed to the accidental death of the insured. The misrepresentations in question, it is conceded, could not have contributed to his death, and therefore they have become immaterial. Apart from the statute, I am inclined to the opinion that the misstatements are not of the kind to defeat a recovery. As to statement seven, he had no insurance when the application was made; and, while he had applied for insurance, no response had been made to the application for sixteen days, and he therefore had reason to believe that it had been rejected or abandoned. His statement may have been entirely innocent, and good faith in making it is enough. (Sharrer v. Insurance Co., 102 Kan. 650, 171 Pac. 622.)
In statement number nine he said that he had received no other indemnity, when as a matter of fact he had received $25 for a slight injury to his knee. The injury and amount received were trifling in character; and, besides, the occurrence was ten years before the application- was made, and may have escaped his memory. Under the circumstances, the statement, although untrue, does not appear to me to be necessarily inconsistent with good faith. However, I think the representations are within the statute and are thereby rendered immaterial.